Citation Nr: 0816052	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the severance of service connection for 
hepatitis.  

(The issues regarding whether an overpayment of Department of 
Veterans Affairs improved pension benefits was properly 
created and entitlement to a waiver of recovery of an 
overpayment of improved pension benefits are the subjects of 
a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that severed service connection for 
hepatitis, finding that there was clear and unmistakable 
error (CUE) in a November 1996 RO decision that granted 
service connection for the disability.

Previously, in a May 1997 decision, a hearing officer found 
that CUE had been made by the RO in the November 1996 
decision, and proposed that service connection be severed 
under 38 C.F.R. § 3.105(d).  The Board notes that in the May 
1997 decision, the hearing officer also denied an increased 
evaluation for then service-connected hepatitis.

In March 2000, the Board remanded the matter to the RO for 
additional development.  By way of a Supplemental Statement 
of the Case (SSOC) issued in November 2001, the RO continued 
and affirmed the propriety of the severance of service 
connection for hepatitis.

In June 2002, the Board issued a decision finding the 
severance of service connection for hepatitis proper.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
parties to the appeal filed a Joint Motion for Remand.  The 
Joint Motion directed the Board to provide the veteran with 
proper notification of the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and to address his 
assertion that he may have contracted hepatitis while serving 
as a medic at Ford Ord, California in 1967.  By an Order of 
that same month, the Court vacated the Board's June 2002 
decision and remanded the matter for additional action.

In July 2004, the Board remanded the case to the RO for 
further development.  By way of a SSOC issued in July 2006, 
the RO continued and affirmed the propriety of the severance 
of service connection for hepatitis.

In March 2007, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2007).  An IME opinion was received in 
January 2008.  The veteran and his attorney were notified of 
the medical opinion in January 2008 and afforded a period of 
60 days from the date of the forwarding letter to submit 
additional evidence and argument.  See 38 C.F.R. § 20.903 
(2007); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  
In March 2008, the veteran, through his attorney, submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The veteran began abusing drugs while he was AWOL from 
February 29, 1968 to January 3, 1972; on January 4, 1972 he 
was admitted to a hospital for treatment of hepatitis.

2.  Reasonable minds could not differ that the veteran 
contracted hepatitis as a result of his abuse of drugs while 
AWOL between February 29, 1968 to January 3, 1972; there is 
no doubt that in November 1996, the RO would have determined 
that hepatitis was not contracted in the line of duty had the 
appropriate laws and regulations been applied.




CONCLUSIONS OF LAW

1.  The veteran did not contract hepatitis in the line of 
duty.  38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301 (2007).

2.  The November 1996 decision by the RO granting service 
connection for hepatitis was clearly and unmistakably 
erroneous, and thus the severance of service connection for 
this disability in the September 1997 rating decision was 
proper.  38 C.F.R. § 3.105(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the September 1997 decision which 
severed service connection for hepatitis.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran a SSOC in July 2006, following the VCAA notice 
compliance action in October 2004.  This letter was sent as a 
direct result of the Board's July 2004 remand - which, in 
part, was to specifically ensure VCAA compliance.  The 
veteran was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  In August 2006, the veteran stated that he had no 
further evidence to submit.  Therefore, there is no prejudice 
to him because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the October 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment and 
personnel records, VA and private medical records, and 
private physicians' statements.  The Board notes that it 
appears that some of the veteran's service treatment records 
could not be located despite the RO's attempt to do so 
through contact with the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The NPRC has forwarded all 
records in their possession.  Accordingly, the Board 
concludes that adequate efforts to obtain additional service 
medical records have been undertaken.  Cf. Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).

There is no indication in the record that there is any 
relevant evidence which currently exists and which has not 
been obtained, and the veteran and his attorney have pointed 
to none.  As noted in the Introdution, VA obtained an IME 
opinion in January 2008.  After being provided a copy of the 
opinion, the veteran's attorney provided a private medical 
statement in March 2008.  



Analysis

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's October 
2003 Order, which vacated the Board's June 2002 decision and 
remanded the case so that the Board could provide the veteran 
with proper VCAA notice and address his assertion that he may 
have contracted hepatitis while serving as a medic in the 
military.  As noted above, proper VCAA notice was provided in 
October 2004.  The Board will address the veteran's assertion 
that he may have contracted hepatitis while serving as a 
medic below.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1) (West 2002).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Wilson v. West, 11 
Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Specifically, when severance of service connection 
is warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  In a May 1997 hearing 
officer's decision, it was determined that the veteran's 
hepatitis was incurred during a period of AWOL as a result of 
drug abuse, and that as such, service connection should have 
been precluded.  The November 1996 rating decision was 
therefore found to be clearly and unmistakably erroneous, and 
it was proposed that service connection for hepatitis be 
severed.  The hearing officer's decision of May 1997 
proposing severance of service connection for hepatitis sets 
forth all material facts and reasons for the proposed 
severance.  The veteran was notified of the decision by a May 
1997 letter and was given an opportunity to present 
additional evidence and appear at a hearing.  Accordingly, 
the Board finds that the procedural safeguards of 38 C.F.R. § 
3.105(d) have been met.

In a subsequent rating decision, dated in September 1997, the 
RO severed service connection for hepatitis based on a 
finding of CUE in the November 1996 rating decision.  The 
veteran has appealed this action.

The Board must now address the question of whether the prior 
grant of service of connection for hepatitis in November 1996 
was "clearly and unmistakably erroneous."  The Court has held 
that 38 C.F.R. § 3.105(d) places the same burden of proof on 
VA when it seeks to sever service connection as 38 C.F.R. § 
3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
1 Vet. App. at 566.  In that regard, the Court has held that 
CUE is defined the same under 38 C.F.R. § 3.105(d) as it is 
under 38 C.F.R. § 3.015(a).  See Venturella v. Gober, 10 Vet. 
App. 340 (1997).  Specifically, the Court has defined CUE as 
"a very specific kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-prong test to determine 
whether CUE was present under 38 C.F.R. § 3.105(a) in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Unlike claims for CUE, which are based only on the evidence 
of record at the time of the challenged decision, a 
determination to sever service connection is not similarly 
limited.  Daniels, 10 Vet. App. at 480.  The Court reasoned 
in Daniels that because 38 C.F.R. § 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court stated "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Thus, in view of the foregoing, the Board's task is to 
determine, based on all the evidence of record and applicable 
law, whether the November 1996 rating decision was clearly 
and unmistakably erroneous in granting service connection for 
hepatitis.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated in the 
line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  According to 38 C.F.R. § 3.1(m), "in line of 
duty" means an injury or disease incurred or aggravated 
during a period of active military, naval, or air service 
unless such injury or disease was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of his abuse of alcohol or drugs.  
(Emphasis added).  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  (Emphasis added).  Requirements 
as to line of duty are not met if, among other things, at the 
time the injury was suffered or disease contracted, the 
veteran was absent without leave which materially interfered 
with the performance of military duty.  (Emphasis added).  38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2007).

For clarification purposes, at the outset the Board notes in 
a 1978 VA administrative decision it was determined that, for 
VA purposes, the veteran was discharged under honorable 
conditions in May 1972, and as such, there was not a bar to 
VA benefits based on this discharge.  Therefore, the veteran 
is generally eligible, if certain criteria are met, for VA 
benefits, but, as explained above, is generally not eligible 
for VA compensation due to injuries suffered as a result of 
drug use or while AWOL.

In November 1996 the RO granted the veteran's claim of 
entitlement to service connection for hepatitis.  At the time 
of this RO decision, the evidence established a current 
diagnosis of hepatitis and a link between this diagnosis and 
hepatitis that was diagnosed in service.  Specifically, 
records from Bridgeport Hospital reflect that the veteran was 
treated for hepatitis C in June 1996, and VA medical records 
reflect that he was treated at the liver clinic for the 
disease in August 1996.  Further, two private examiners, 
D.B.H., M.D., and A.M.N., M.D., were of the opinion that, 
essentially, it was possible that the currently diagnosed 
hepatitis could have originated from the inservice diagnosed 
hepatitis.

In this November 1996 decision, the RO also noted that 
service treatment records reflected that the veteran was 
treated for hepatitis in January 1972 shortly after returning 
to the military after being AWOL for almost four years.  The 
RO noted that medical records indicated that the veteran was 
treated for a history of hepatitis while AWOL, recovered by 
February 1972, and was released from military service in May 
1972.

Initially, the Board notes that the medical evidence of 
record at the time of the November 1996 RO decision indeed 
established that hepatitis currently diagnosed was related to 
hepatitis diagnosed in service.  It is also noted that a VA 
examiner who examined the veteran in March 1997 was of the 
opinion that the veteran's currently diagnosed chronic 
hepatitis C was most likely related to hepatitis diagnosed in 
service (this examiner was also of the opinion that inservice 
hepatitis was more likely than not related to inservice drug 
use).

However, the evidence of record also establishes that 
hepatitis was contracted as a result of the veteran's abuse 
of drugs while AWOL.  In this regard, a review of the record 
reflects that on January 4, 1972, the day after the veteran 
returned to service after a lengthy period of AWOL (as noted 
above, from February 29, 1968 to January 3, 1972), he was 
admitted to Walson Army Hospital at Fort Dix, New Jersey, due 
to a history of hepatitis.  The contemporaneous hospital 
report indicates that the veteran returned to the hospital on 
his own volition at the time for treatment of hepatitis 
contracted while AWOL.  Drug usage a month prior to this 
admission was suggested.  The report reflects that when the 
veteran was discharged from the hospital in February 1972, he 
seemed to have completely recovered from the hepatitis.  A 
diagnosis of hepatitis, etiology unknown, is noted in the 
hospital report, and it was noted that it was incurred in the 
line of duty ("LD: Yes").

As an aside, the Board notes that evidence dated in the few 
years subsequent to the veteran's separation from service 
reflects that he began abusing drugs while AWOL in 1970.  
Records from Fairfield Hills Hospital dated in 1975 have been 
associated with the claims folder and indicate that a review 
of the veteran's drug history reflected that he began using 
heroine in 1970 while AWOL and that he was mainlining quite 
heavily by 1973.  Various medical records reflect that the 
veteran has given a history of drug usage beginning in 1970 
(see, for example, a private psychiatric evaluation report 
dated in March 1977).  This accumulation of the veteran's own 
statements given while seeking professional medical treatment 
serves as probative and persuasive evidence that he 
participated in the illicit use of drugs, including IV drug 
use, while AWOL.  The records are credible in reflecting the 
veteran's recounting of a history of drug abuse to aid 
different professionals providing him with treatment and 
advice.  The prior statements are reasonably consistent 
amongst themselves and have been recorded by multiple 
personnel.  Therefore, the Board finds the cumulative record 
of the veteran's admissions clearly shows that he began 
abusing drugs while AWOL.  

Notwithstanding, the veteran and his representative argue 
that the evidence shows that hepatitis was contracted in the 
line of duty.  Specifically, the veteran argues that he may 
have contracted hepatitis while serving as a medic at Ford 
Ord, California in 1967.  In an October 2003 affidavit, 
attesting to his exposure to blood while in the military, the 
veteran made the following sworn statement:

1.  I am a person over age 18 who 
understands the meaning of an oath.

2.  When I was first sent to Fort Ord, 
California, I was sent to train as a 
medic.  My MOS was "medic" at that 
time. 

3.  As best as I can recall, I attended 
medic-school for a few months. 

4.  As part of my training, I was shown 
how to give needles, take blood 
pressures, change bandages and 
tourniquets, and also remove dirty 
bedding and replace it with clean 
bedding.  I also cleaned hospital rooms 
and transported badly wounded, bandaged 
and bleeding patients from gurneys to 
beds.  

5.  The patients at Fort Ord at that time 
were combat casualties from Vietnam.  
They were flown into Travis Air Force 
Base from Vietnam and sent to Fort Ord 
for treatment.  The soldiers injuries 
included bullet wounds and other wounds 
that were open and bleeding as well as 
broken and severed limbs. 

6.  During the time I worked as a medic 
trainee, I was exposed to used needles 
that had been administered to patients 
(there were no hazardous waste disposal 
systems at that time).  I also routinely 
handled bloody bandages, medical waste, 
bedding and tourniquets without rubber 
gloves.  I lived in the hospital with the 
other medic-trainees.  I also swept and 
mopped the hospital.  

7.  One specific example of my coming 
into contact with blood was when a 
patient named McBride asked me to move 
his tourniquet higher so it would work 
better.  I did this and also taped it to 
hold it up.  I got blood on myself in the 
process.  

8.  In 1967, while stationed in 
California, I went to Monterrey and got a 
tattoo. 

9.  After I failed to complete my medic 
training, I transferred to a job under 
the Quartermaster and worked in the 
kitchen for the rest of the time I was 
there.  

I swear this statement is true and 
correct to the best of my knowledge and 
belief.  

As instructed by the Court, the Board has considered the 
veteran's assertions regarding possible in-service exposure, 
but, as explained in further detail below, continues to find 
that his hepatitis was not contracted "in the line of 
duty."  

Upon review, the Board notes that the veteran relies, 
essentially, on statements from Drs. D.B.H. and A.M.N. to 
support his contention that he contracted hepatitis in 
service (i.e., in the line of duty).  

On a VA Form 21-4142, received in August 1996, Dr. D.B.H. 
asserted that the veteran was exposed to hepatitis during 
active duty in 1972 when he had an episode of acute hepatitis 
requiring a 2-month hospitalization.  



In September 1997, Dr. D.B.H. wrote:

[The veteran] has chronic active 
hepatitis C and has been exposed to 
hepatitis B.  He does have medical 
records that document his contracting 
"infectious hepatitis" while in the 
military.  The tests were not available 
at the time to distinguish between 
hepatitis B and C.  

His hepatitis C is still active and has 
not responded to interferon and could 
lead to liver failure in the future.  It 
is not possible to prove that the 
hepatitis C he has now is the same 
hepatitis that was diagnosed in the 
military, but at the same time it is 
impossible to prove that it is not.  

Initially, the Board points out that the question in this 
case is not so much whether the type of hepatitis the veteran 
has now is the same type that he was diagnosed with in 1972, 
but rather, when and how the hepatitis diagnosed in 1972 
(whether identified as A, B or C) was acquired.  Dr. D.B.H.'s 
statements are of limited probative value in answering this 
question.  First, the simple statement that the veteran was 
exposed to hepatitis during active service in 1972 is of 
limited value because it does identify the source of such 
exposure.  In this regard, the Board notes that not even the 
veteran himself argues that he was exposed to hepatitis in 
1972.  Instead, he argues that the initial exposure occurred 
in 1967, while working as a medic.  The fact that Dr. D.B.H. 
makes no mention of the veteran being AWOL from February 1968 
until the day before he was hospitalized for treatment on 
January 4, 1972 limits the probative value of his opinion.  
The Board, likewise, finds Dr. D.B.H.'s second statement of 
limited value because again it does not suggest any possible 
exposure but simple maintains that the veteran has "medical 
records that document his contracting infectious hepatitis 
while in the military."  At no time does Dr. D.B.H. opine as 
to how the hepatitis was acquired.  

The Board notes that Dr. A.M.N. submitted statements dated in 
June 2004, December 2004 and February 2005.  The statements 
in their entirety read as follows: 

June 2004

[The veteran] has had on going Hepatitis 
C since his first exposure known in 1972.  
He presented at that time with an icteric 
Hepatitis at which it was not possible 
(then or now to determine) which specific 
Hepatitis was the cause of the episode in 
1972.  

He has multiple serologies, which are 
positive.  Exactly which one caused his 
Hepatitis in 1972 is not clear.  It is 
clear, that he was working as a medic 
without gloves in patients' who had blood 
exposure at that time.  

We know that [the veteran] acknowledges 
other risk factors well after that time 
which may predispose him to either 
Hepatitis A, B, or C.  However, there is 
no way of determining at which time a 
specific exposure led to the Hepatitis C 
exposure.  Although his activities later 
may not have been wise, he did no[t] have 
another episode of jaundice after 1972 
therefore, we do not know for sure if his 
activities led to Hepatitis C exposure as 
opposed to the episode in 1972 which he 
believes was before his exposure to high 
risk behavior.  

Please note that the VA criteria do not 
help us because we do not have his actual 
records from 1972, nor serum frozen to 
distinguish which of the Hepatitis 
etiologies was the cause of this at the 
time.  

Because his job consisted of high risk 
exposure to blood without gloves at 
presumably the spray of serum during high 
risk episodes, he could have and (clearly 
would have been exposed to Hepatitis C 
prevalent at that time.  

No examiner whether it be myself, or any 
other government examiner can clearly 
identify which virus led to his exposure 
in 1972 while working for the Army as a 
medic versus his exposure later on as a 
result of high risk personal behavior.  

December 2004 

The information that is available on [the 
veteran] indicates that he was exposed 
twice to 2 different types of hepatitis.  
There is no way to determine whether he 
was exposed with the hepatitis B or 
Hepatitis C while he was working as a 
medic in the army and therefore, it would 
be appropriate for the armed forces to 
acknowledge that he was exposed and 
acquired his infection during his stay.  

February 2005

I have reviewed all the data that you 
have passed along to me through [the 
veteran] including his military files.  

The records such as they are of the 1972 
admission, even with the possible charge 
in the initial admitting note of possible 
parenteral drug exposure, are consistent 
with either hepatitis B or C.  

There is no evidence to base a reasonable 
degree of medical probability that one 
can differentiate hepatitis B or C based 
on those notes.  His clinical course and 
risk factors are perfectly consistent 
with hepatitis B and there is no way that 
we can prove this.  

However, it is my judgement that is was 
the national standard of practice in 1968 
when he was exposed to blood products as 
a medic in training that a hepatitis C 
exposure could have occurred.  The 
majority of people with hepatitis C do 
not have a specific icteric (jaundice) 
episode and never realize they have been 
sick or become exposed.  It is typical 
that they find out years later that an 
exposure took place (as has exactly 
happened in this case).  

The presentation of an icteric episode in 
1972 in which [the veteran] was sick can 
be seen with either hepatitis B or C but 
is unquestionably seen more commonly in 
hepatitis B.  

Because he has serologic evidence of 
having been exposed to both of these 
viruses, it is medically impossible to 
state by either the VA or myself that the 
1972 episode was one virus or the other.  
However, it is more likely to have been 
hepatitis B based on the icteric 
presentation.  

In March 2007, the Board sought the opinion of an IME in 
infectious diseases.  The Board requested the IME to address 
the following questions: (1) Does the reported finding of 
non-reactive Australian antigen at the time of the veteran's 
hepatitis in early 1972 eliminate infection with HBV at that 
time?; (2) If your response to question (1) is affirmative, 
is it possible to determine whether HAV or HCV was the 
specific etiology of the veteran's hepatitis at that time?; 
(3) Provided anti-HAV (IgG) determinations were of record: 
(a) would a current finding of anti-HAV(IgG) seronegativity 
exclude HCV as the etiology of the veteran's hepatitis in 
1972; and/or (b) would current finding of HAV(IgG) 
seropositivity exclude HCV as the etiology of the veteran's 
hepatitis in 1972?; and (4) If HCV cannot be excluded as the 
etiology of the veteran's acute hepatitis in 1972, provide a 
well-reasoned medical opinion as to the most probable cause 
of his current infection with HCV (i.e., whether innocently 
acquired in service as a medical corpsman, etc., or acquired 
either in service or post service as a result of documented 
parenteral illicit drug use).  

In response to the request, C.A.O., M.D., FACP, an Associate 
Professor of Medicine/Infectious Diseases at Wake Forest 
University School of Medicine, responded in a letter dated in 
January 2008.  After reviewing all of the evidence of record, 
Dr. C.A.O. reported that several serologic tests confirmed 
that the veteran currently had chronic hepatitis C, which he 
noted sometimes, is not diagnosed until years or decades 
after initial viral exposure and infection.  Dr. C.A.O. 
indicated that serologic testing performed in 1996 confirmed 
that the veteran had been infected with hepatitis B at some 
point in the past; however, the fact that there was no 
serologic evidence of chronic hepatitis B in 2005 indicated 
that his previous hepatitis B infection resolved at some 
point after the acute infection.  Dr. C.A.O. indicated that, 
based on serologic tests in 2005, there was no evidence that 
the veteran had ever been infected with hepatitis A in the 
past.  Thus, it was not possible that his episode of acute 
hepatitis in 1972 was due to hepatitis A.  

Dr. C.A.O went on to state:

5.  Regarding the etiology of the 
patient's acute hepatitis that occurred 
in January 1972, my evaluation is 
somewhat hindered by a lack of 
information in the discharge summary of 
Walson Army Hospital and the relative 
lack of medical knowledge at that time on 
the causes and natural history of viral 
hepatitis.  In fact, the hepatitis C 
virus had not yet been described in 1972.  
Furthermore, diagnostic tests at that 
time for determining the etiology and 
time course of Hepatitis B were quite 
limited compared to current times.  The 
Australia antigen was a serologic test 
performed at that time (no longer 
performed in leu of the Hepatitis B 
surface antigen test) that tested the 
presence of the Hepatitis B surface 
antigen protein.  

a.  An Australia antigen test is almost always 
positive if performed at the time of symptoms 
and physical signs of acute Hepatitis B, and 
while liver associated transaminases are 
elevated.  The Australia antigen is usually 
cleared 4-6 months after the onset of acute 
hepatitis due to Hepatitis B, although rarely 
it is cleared earlier.  From the discharge 
summary provided from Walson hospital it is 
surmised that the Australia antigen test was 
performed on [the veteran] while he was 
symptomatic and while his liver associated 
enzymes were elevated.  Thus, it is very 
unlikely, but not totally impossible, that his 
episode of acute hepatitis in 1972 was due to 
hepatitis B.

b.  Because it is unlikely that the episode of 
acute hepatitis in 1972 was due to Hepatitis 
B, and it was definitely not due to Hepatitis 
A, the most likely cause of his hepatitis at 
that time was acute Hepatitis C.  Currently, 
and in 1972, this virus is by far the most 
common cause of "Non-A, Non-B" viral 
hepatitis.  Approximately 25% of acute 
Hepatitis C infections are symptomatic and 
present similarly to that of [the veteran's] 
illness in 1972.  Thus, it is likely, but not 
provable without a doubt, that [the veteran's] 
acute hepatitis in January 1972 was due to 
Hepatitis C virus and that his exposure to 
this virus was 1-3 months prior to his 
illness.  

c.  Hepatitis C virus infection requires 
exposure to the virus through parenteral 
exposure to blood or more rarely through 
sexual intercourse.  In 1972, Hepatitis C 
virus infections in the US were almost always 
acquired via blood transfusion or parenteral 
drug use.  Hepatitis C virus infection 
generally occurs within months after 
initiation of illicit use of injected drugs.  
In one cohort, 80% of subjects acknowledging 2 
or more years of injection drug use were 
infected with the virus.  As [the veteran] had 
no history of blood transfusion, he most 
likely acquired his infection via parenteral 
drug use in the weeks before January 1972.  
This drug use was admitted to by the patient 
and documented in subsequent psychiatric 
evaluations contained in the medical record.  

d.  Regarding the possibility that [the 
veteran's] Hepatitis C infection could have 
been acquired while working as a medic in 
1967, I think this is much less likely than an 
exposure through injection drug use.  
Hepatitis C virus exposure by a health care 
worker performing medical care would require a 
needle stick injury by a needle contaminated 
with blood from a patient with Hepatitis C.  
Only 13% of persons suffering such a needle 
stick injury will go on to acquire Hepatitis C 
infection.  It should be noted that no such 
needle stick injury is remarked on by the 
veteran.  Simple skin exposure to Hepatitis C 
virus containing blood via contaminated 
medical waste, bandages, etc is very unlikely 
to result in infection.  Similarly, it is very 
unusual to acquire Hepatitis C infection via a 
tattoo, although it has been described.  

6.  In summary, it is my opinion that 
[the veteran's] acute hepatitis in 
January 1972 was highly likely, but not 
unequivocally, due to Hepatitis C 
infection, and that this infection was 
acquired through parenteral drug use 
during the months prior to his 
presentation at Walson Army Hospital in 
January 1972.  This infection in 1972 is 
the most likely, but not indisputable, 
cause of his current chronic Hepatitis C 
infection.  

In a statement dated in March 2008, after having been 
provided a copy of the IME's opinion, Dr. A.M.N. indicated 
that he had reviewed the veteran's records and reiterated 
that an opinion regarding the cause of the veteran's ongoing 
hepatitis C was not accurately possible without knowing 
multiple facts regarding the various sources of exposure such 
as: the extent of any skin breaks; splashes into mucus 
membranes - i.e., eyes, mouth, etc; numbers of exposure from 
dressing changes from patients he cared for with already 
established hepatitis C; and the number of patients and 
wounds with active hepatitis that the veteran was assigned to 
care for.  Dr. A.M.N. also indicated that regarding the 
veteran's recreational drug exposure the information needed 
would be: the number/frequency of uses and types of presumed 
exposure; extent of any nasal excoriation during the above 
said exposures; and the numbers of other individuals that the 
required paraphernalia were shared with.  Dr. A.M.N. 
concluded that no rational judgment could be made as to the 
likely source of exposure without this information and that 
any estimate of probable risk of specific exposure was 
"purely arbitrary and can have no basis in fact."  
(Emphasis in original).  He added "[a]lthough, an expert for 
Veterans Administration may have little moral reservations 
about rendering an opinion with little basis in truth, 
However, I do not.  Life just isn't 'black and white' with a 
preponderance of the evidence where, in fact there can be 
none."  

After carefully considering the multiple statements of Dr. 
A.M.N., as well as that of the IME, the Board finds that the 
evidence of record is clear that the veteran's hepatitis was 
the result of abusing drugs while AWOL.  Initially, the Board 
considers the veteran's contention that he contracted 
hepatitis while serving as a medic at Ford Ord, California in 
1967.  In this regard, the Board notes that the veteran 
worked as a medical corpsman from January 30, 1967 to April 
1, 1967.  

In assessing Dr. A.M.N.'s statements, the Board finds that 
the June 2004 statement is of no probative value because it 
is based on an inaccurate factual basis.  In fact, the 
statement arguably supports the conclusion that the veteran's 
hepatitis C is the result of his drug use while AWOL.  In the 
June 2004 statement, Dr. A.M.N. maintains the veteran's first 
exposure to the hepatitis virus was in 1972 while working as 
a "medic without gloves in patients' who had blood exposure 
at that time."  While acknowledging the veteran's high risk 
behavior (i.e., drug use), Dr. A.M.N. indicated that such 
behavior was after his 1972 exposure.  

It is clear upon review that this statement in no way 
supports the veteran's claim.  First, the record shows, and 
the veteran agrees, that he worked as a medic in 1967, not 
1972 as asserted by Dr. A.M.N.  Second, the record clearly 
shows, and again the veteran agrees, that his drug use began 
prior to 1972, not after.  Therefore, the Board finds that 
Dr. A.M.N.'s June 2004 statement, insofar as it contends that 
the veteran's hepatitis was incurred while working as a 
medic, is of no probative value.  The statement is based on 
two important factual falsities - that the veteran worked as 
a medic in 1972, instead of 1967, and that his IV drug use 
began after 1972, instead of before.  To the extent that the 
statement maintains that the veteran's initial hepatitis 
exposure occurred in 1972 this supports the conclusion that 
it was incurred as a result of drug use while AWOL.  As noted 
on several occasions, the veteran was AWOL from February 1968 
until January 3, 1972, when he was immediately (the next day) 
hospitalized for hepatitis.  

Dr. A.M.N.'s December 2004 statement is also of no probative 
value because it simply states that the veteran acquired his 
infection during service without acknowledging and discussing 
his drug use while AWOL.  

Dr. A.M.N.'s February 2005 statement indicates that it is 
based on records "passed along to me through [the veteran] 
including his military files."  In this statement, the 
physician maintains that the veteran was first exposed to the 
hepatitis virus while working as a medic in 1968.  Initially, 
the Board points out that the veteran worked as a medic in 
1967, not 1968 as alleged.  At first glance, this inaccuracy 
makes the opinion somewhat suspect.  However, even assuming 
for arguments sake that Dr. A.M.N. meant to say 1967, the 
Board finds troubling the fact that the physician made no 
attempt to explain how the change in date from his first 
statement (from 1972 to 1968) affected his conclusion.  From 
the Board's perspective, it appears that Dr. A.M.N. is 
steadfast on maintaining that the veteran's hepatitis was 
acquired while working as a medic regardless of whether it 
was in 1968 or 1972.  How else can one explain how Dr. A.M.N. 
can argue so passionately in June 2004 that the veteran's 
hepatitis was acquired while working as a medic in 1972 and 
now argue, just as passionately, that it was acquired while 
working as a medic in 1968.  Since the evidence shows that 
the veteran's drug use began in 1970, this change in date is 
not insignificant.  The fact that Dr. A.M.N. simply replaces 
1972 with 1968 without further explanation severely 
undermines his credibility.  

The Board also finds that Dr. A.M.N.'s use of the equivocal 
words "could have" render the opinion too speculative to be 
probative of a nexus with service.  A number of Court cases 
have provided discussion on this point of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a plausible claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

Lastly, the Board finds interesting that other assertions 
made within the February 2005 statement itself appear 
inconsistent with a conclusion that the veteran's hepatitis C 
was incurred while working as a medic in 1968.  While noting 
that many people exposed to hepatitis C do not become sick 
until many years after exposure Dr A.M.N. goes on to state 
that the veteran's "icteric episode" in 1972 was more 
likely to have been hepatitis B.  On its face, Dr. A.M.N.'s 
belief that the 1972 episode was more likely to have been 
hepatitis B appears to suggest no relationship with the 
alleged 1968 exposure, which he believes was hepatitis C.  

In addressing the possibility that hepatitis was acquired 
while working as a medic, the IME stated that hepatitis C 
exposure by a health care worker performing medical care 
would require a "needle stick injury" and that even then 
only 13% of those having such injury would go on to acquire 
hepatitis C.  While the Board acknowledges that the veteran's 
personnel records show that he served as a medical corpsman 
from January 30, 1967 to April 1, 1967, there is no evidence 
that he ever sustained any "needle stick injury," and the 
veteran does not contend otherwise.  On the contrary, the 
only specific episode of blood exposure the veteran has 
described was when he got blood on himself while moving a 
patient's tourniquet.  See the October 2003 affidavit.  

The Board points out that prior to the October 2003 
affidavit, the record contains only two fleeting references 
to the veteran working as a medic in service.  The first was 
during a September 1978 hearing, on an unrelated issue, when 
the veteran stated that he was a "medic washing dishes and 
floors" while at Fort Ord.  See September 1978 hearing 
transcript, page 12.  The second was during an October 1979 
hearing, again on an unrelated issue, when he testified that 
his first job in the Army was a medic.  See October 1979 
hearing transcript, page 8.  In fact, the veteran gave the 
impression at that time that he only worked as a medic for a 
short period of time:

Q.  What kind of work were you doing in 
the service; what was your job in the 
military service?

A.  I couldn't do my first job sir.  My 
first job, they made me--

Q.  Well, you performed some kind of duty 
in the--

A.  They made me a medic.

Q. A medic?

A.  But I couldn't - when I got there at 
Fort Ord, California, they told me that 
they was changing my job, so they made me 
wash dishes.  They didn't make me, they 
said, you know, you wash dishes in the 
hospital right.  So I washed dishes in 
the hospital.  Id.

Therefore, the only description of the veteran's blood 
exposure is his October 2003 affidavit which does not contain 
any reference to a needle stick injury.  The Board does not 
doubt that had the veteran incurred such an injury he would 
have stated so.  The Board finds pertinent that even to this 
day the veteran has not asserted such an injury while working 
a medic.  In fact, prior to his initial claim for service 
connection for hepatitis C in 1996 the veteran never reported 
any blood exposure in service whatsoever.  The only known 
risk factor was IV drug use.

As such, the only exposure to blood the veteran arguably had 
while working as a medic was when he changed a patient's 
tourniquet and got blood on himself.  In this regard, the IME 
stated that simple skin exposure to hepatitis C virus blood 
was very unlikely to result in infection.  The IME also 
stated that it is very unusual to acquire hepatitis C 
infection via a tattoo.  

Despite Dr. A.M.N.'s assertion in March 2008 that any 
estimate on the probable risk of specific exposure was 
"purely arbitrary and can have no basis in fact," the Board 
finds that the record clearly shows that the veteran's 
hepatitis was incurred as a result of drug abuse while AWOL.  
In so deciding, the Board finds interesting that Dr. A.M.N. 
now maintains that an opinion regarding the cause of the 
veteran's hepatitis C was not accurately possible without 
knowing a myriad of factors, including the extent of any skin 
breaks, the number of exposures from patients with hepatitis 
C, etc.  While acknowledging that knowing such facts would 
certainly aid in a more accurate assessment of the cause of 
the veteran's hepatitis C, the Board finds the fact that the 
IME's opinion does not support the veteran's contention is no 
reason to find it inadequate.  Dr. A.M.N. was perfectly 
willing to provide an opinion in support of the veteran 
without such information.  The Board notes that the IME's 
opinion was provided after a complete review of the entire 
claims file.  The IME also provided a detailed rationale and 
cited to specific evidence in the file as support for the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(a factor for assessing the probative value of a medical 
opinion is the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In contrast, Dr. 
A.M.N.'s opinion that the veteran's hepatitis was incurred 
while working as a medic was made without review of the 
entire claims file.  In addition, as previously stated, Dr. 
A.M.N. failed to explain how his change in the year the 
veteran worked as a medic (from 1972 to 1968) affected his 
underlying conclusion.  Again, this omission seriously 
undermines the credibility of any conclusion reached by Dr. 
A.M.N.  

For the above reasons, the Board finds the IME's opinion that 
the veteran's hepatitis C infection was acquired through 
parental drug use during the months prior to his presentation 
at Walson Army Hospital in January 1972 more persuasive than 
the opinion of Dr. A.M.N.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
As the competent medical evidence shows that the veteran's 
hepatitis was incurred as a result of drug abuse while AWOL, 
the Board concludes that the determination in the 1972 
hospital report that it was contracted in the line of duty is 
not binding on the VA because it is patently inconsistent 
with the relevant facts and law.

38 C.F.R. § 3.1(m) clearly provides that an injury or disease 
may not be considered to have been incurred "in line of 
duty" if it was the result of the veteran's abuse of drugs 
(for claims filed after October 31, 1990 as this one was) or 
if the veteran was AWOL at the time the injury or disease was 
contracted.  The circumstances here presented fit within both 
exceptions.  That is, the evidence confirms that the veteran 
contracted hepatitis through drug abuse and while AWOL.  The 
grant of service connection for a condition caused by drug 
abuse while AWOL is patently inconsistent with the 
requirements of 38 C.F.R. § 3.1(m).  

Accordingly, hepatitis was not contracted in the line of 
duty, as that term is defined, and as such, service 
connection can not be established for the disease.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(m).  

In this case, however, the veteran was awarded service 
connection for hepatitis, as noted above, and service 
connection for this disability cannot be severed in the 
absence of CUE.  That said, the Board finds that the November 
1996 action by the RO was clearly and unmistakably erroneous.  
This is so because, there is no doubt that reasonable minds 
could not differ that the result would have been manifestly 
different had the facts been applied to the applicable law 
and regulations as noted above.  Damrel and Fugo, both supra.  
In other words, if the RO had applied the provisions of 38 
U.S.C.A. § 105, as implemented by 38 C.F.R. § 3.1(m), the RO 
would have been compelled to determine that hepatitis was not 
incurred in the line of duty.  As such, this error would have 
manifestly changed the outcome of the November 1996 rating 
determination.  38 C.F.R. § 3.105(d).

Thus, having concluded that the grant of service connection 
for hepatitis in the November 1996 rating decision was as a 
result of CUE, the Board determines that the severance of 
service connection for this disability in the September 1997 
rating decision was proper.  Under such circumstances, the 
veteran's appeal is denied.


ORDER

The appeal is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


